El Juez Asociado Sk. del Toko,
emitió la opinion del tribunal.
El 9 de junio de 1920 compareció ante notario público Tomás Subirana y otorgó una escritura áe venta de un con-dominio a favor de Tbe Juncos Central Company actuando Subirana como apoderado de los dueños del condominio Julio Gay y su esposa Jeanne Pujos.
, Presentado el documento en el registro, se negó su ins-cripción por no acompañarse ni insertarse en la escritura el poder conferido por la esposa. Se cumplió entonces con lo exigido por el registrador y este funcionario volvió a ne-gar la inscripción porque el poder otorgado no era suficiente para la venta de bienes gananciales, condición que tenía 'el condominio enajenado.
El poder que ostentaba Subirana le fué otorgado por Julio Gay por sí y como apoderado de su esposa, y el poder que otorgó Jeanne Pujos a su esposo contiene la siguiente cláusula:
“Para que venda absolutamente o con pacto de retracto, cuales-quiera fincas rústicas o urbanas que posea en la actualidad o adquiera en lo sucesivo, por el precio que considere más ventajoso. * * * ”
Está admitido que Gay tenía facultad para sustituir el poder que le confirió’ su esposa. ■ La cuestión a considerar y a resolver consiste sólo en si la cláusula que dejamos trans-crita es suficiente para vender bienes inmuebles de la so-ciedad de gananciales.
Dicha cuestión nó es nueva. Recientemente en el caso de Beauchamp v. El Registrador de Aguadilla, 27 D. P. R. 385, esta corte reafirmó la doctrina que sigue:
“De acuerdo -con la jurisprudencia constante de este Tribunal Supremo un poder en que se faculta al apoderado para ‘comprar, vender, etc., cualquiera clase de bienes de la poderdante,’ no con-fiere facultad al mismo para vender aquellos bienes que pertenezcan a la sociedad de gananciales de la poderdante eon su esposo.”
*91Véanse además los casos de Alvarez v. Registrador de San Germán, 29 D. R. R. 84; López Landrón v. Registrador, 15 D. P. R. 722; Rodrígues v. Registrador, 14 D. P. R. 779, y Vidal v. Registrador, 12 D. P. R. 168.
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.